—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Suffolk County (Freundlich, J.), dated June 5, 1997, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of murder in the second degree, adjudged him to be a juvenile delinquent and placed him with the Division for Youth for a period of five years. This appeal brings up for review the fact finding order dated June 5, 1997.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, the designated felony act petition was not jurisdictionally defective. The appellant’s sworn written statement indicated that, on the evening of the homicide, he and others intended to forcibly take money from the decedent with the use of a loaded and operable handgun. This sworn written statement served as an acknowledgment of the appellant’s guilt and thus qualified as a supporting deposition under Family Court Act § 311.2 (see, Matter of Rodney J., 108 AD2d 307). In addition, the petition alleged the requisite corroboration of the appellant’s inculpatory statement via the sworn statements of the eyewitnesses to the homicide (see, Matter of Rodney J., supra; see also, People v Chico, 90 NY2d 585; People v Vargas, 181 AD2d 806). Bracken, J. P., O’Brien, Santucci and Joy, JJ., concur.